Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 8, 2019

                                           No. 04-19-00351-CV

                                         IN RE Michael COATS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On June 19, 2019, this court issued an opinion denying relator’s petition for writ of
mandamus. On June 28, 2019, relator filed a motion for rehearing. After considering the
motion, relator’s motion is hereby DENIED.

           It is so ORDERED on July 8, 2019.



                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8 day of July, 2019.


                                                                    _____________________________
                                                                    Keith E. Hottle,
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2018CI16108, styled Michael Coats v. San Antonio Independent School
Dist. and Krista Hays, Official Capacity, pending in the 57th Judicial District Court, Bexar County, Texas, the
Honorable Antonia Arteaga presiding.